Case 0:19-cv-60505-RS Document 247 Entered on FLSD Docket 04/16/2021 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


       BPI SPORTS, LLC,

               Plaintiff,
       vs.                                                  CASE NO.: 0:19-cv-60505-SMITH

       THERMOLIFE INTERNATIONAL, LLC,
       MUSCLE BEACH NUTITION LLC and
       RONALD L. KRAMER,

               Defendants.


       PLAINTIFF BPI SPORTS, LLC’S OPPOSITION TO DEFENDANTS’ MOTION FOR
        CLARIFICATION OF ORDER GRANTING MOTION FOR PARTIAL SUMMARY
                                    JUDGMENT
             Plaintiff BPI Sports, LLC (“BPI”), by and through its undersigned counsel, hereby respond
  to Defendants ThermoLife International, LLC (“ThermoLife”), Muscle Beach Nutrition LLC
  (“Muscle Beach Nutrition”) and Ronald Kramer’s (“Kramer”) Motion for Clarification of Order
  Granting BPI’s Motion for Partial Summary Judgment (D.E. 244, “Motion for Clarification”) and
  respectfully states as follows.
  I.         ARGUMENT
             A.     Defendants Failed To Meet And Confer On The Motion For Clarification
             Pursuant to Local Rule 7.1(a)(3), entitled “Pre-filing Conferences Required of Counsel,”
  “[p]rior to filing any motion in a civil case . . . counsel for the movant shall confer (orally or in
  writing), or make reasonable effort to confer (orally or in writing), with all parties or non-parties
  who may be affected by the relief sought in the motion in a good faith effort to resolve by
  agreement the issues to be raised in the motion.” This Rule further requires that:
             [a]t the end of the motion, and above the signature block, counsel for the moving
             party shall certify either: (A) that counsel for the movant has conferred with all
             parties or non-parties who may be affected by the relief sought in the motion in a
             good faith effort to resolve the issues raised in the motion and has been unable to
             do so; or (B) that counsel for the movant has made reasonable efforts to confer with
             all parties or non-parties who may be affected by the relief sought in the motion,
             which efforts shall be identified with specificity in the statement (including the date,
             time, and manner of each effort), but has been unable to do so.


                                                        1
Case 0:19-cv-60505-RS Document 247 Entered on FLSD Docket 04/16/2021 Page 2 of 5




         In direct violation of Local Rule 7.1(A)(3), defense counsel did not meet and confer (or
  attempt to meet and confer) with BPI’s counsel prior to filing the Motion for Clarification. This
  is reflected by the absence of the necessary certification (which constitutes an additional violation).
  For this reason alone, the Motion for Clarification should be denied.
         B.      The Motion For Clarification Is Unnecessary, Attempts to Reargue Previous
                 Positions And Improperly Offers New And Irrelevant Evidence
         Defendants’ Motion for Clarification is a waste of time and resources and should be denied.
  There is nothing in the Court’s Order that requires “clarification.” D.E. 237, “Order.” After
  correctly tracking the reexamination history of U.S. Patent No. 7,777,074 (“the ‘074 Patent”)—
  including the significant amendment to original claim 1 in September 21, 2011—the Court ruled
  that new claim 6 (directed to creatine nitrate) was rejected and never issued. Order, p. 2. In
  footnote 1, the Court indicated its acute awareness of Defendants’ argument that ThermoLife
  nevertheless had patent rights to creatine nitrate in the ‘074 Patent between September 21, 2011
  and March 12, 2021. The Court noted, however, that a district court can independently invalidate
  a patent, regardless of the procedural posture in the United States Patent and Trademark Office.
  Order, f.n. 1. The Court ultimately concluded that since (1) ThermoLife’s cancellation of claim 1
  extinguished any cause of action on that claim; and (2) claim 6 never issued in any patent, “the
  Court fails to see what rights Defendants held in the composition of matter ‘creatine nitrate.’” Id.
         The issue raised in the Motion for Clarification is the exact same issue addressed by the
  Court in footnote 1 of the Order. According to Defendants, “[w]hile that holding is correct as of
  March 12, 2021 (when the reexamination certificate issued), it is incorrect as to any date earlier
  than March 12, 2021.” Motion for Clarification, p. 1. This isn’t an issue for “clarification”—this
  is a disagreement with the ruling itself. Indeed, Defendants go on to cite the exact same statutory
  provisions and legal authority contained in their Opposition to BPI’s Motion for Partial Summary
  Judgment. Compare, Motion for Clarification, pp. 2-4 with Opposition [D.E. 114], pp. 6-7 and 9-
  10. Defendants are simply re-arguing positions the Court already considered but did not adopt.
         Defendants’ argument that “the resolution of that question is dispositive here since there is
  no evidence or allegation that ThermoLife marked any creatine nitrate product at issue after March
  12, 2021” is flat false and flies in the face of recent filings. Motion for Clarification, p. 2 (citing
  ThermoLife’s marking website, www.no3-t.com/patents/) (emphasis in original).                In BPI’s
  Updated Memorandum in Support of Motion for Partial Summary Judgment, filed March 18,


                                                    2
Case 0:19-cv-60505-RS Document 247 Entered on FLSD Docket 04/16/2021 Page 3 of 5




  2021, BPI submitted screen captures of Defendants’ websites www.thermolife.com and www.no3-
  t.com/patents/, which were downloaded on the same date. D.E. 233-3. Defendants promoted the
  raw material “creatine nitrate” as being patented, with an active link to the marking website,
  www.no3-t.com/patents/, which lists the ‘074 Patent and acts as an active link to a version of the
  ‘074 Patent containing the original claims 1 and 2. Id. These screen captures (compiled below)
  serve as Exhibit 97 to BPI’s Exhibit List filed on April 5, 2021. D.E. 239-1. 1 Thus, there are both
  “evidence and allegations” that Defendants marked a creatine nitrate product with the ‘074 Patent
  “after March 12, 2021,” when they had full knowledge that this product was not covered. 2




         Defendants also attempt to submit new evidence in the form of an Office Action issued
  early in the reexamination of the ‘074 Patent dated February 27, 2013. Motion for Clarification,
  p. 2 (citing Exhibit 1). The submission of new evidence at this stage is improper and the argument
  that “ThermoLife’s claim to creatine nitrate was allowed during reexamination” is incredulous.
  Id. (emphasis in original). The claim 6 referred to in this Office Action is not the same claim 6
  ThermoLife elected to prosecute and appeal to the Patent Trial and Appeal Board and the Court of
  Appeals for the Federal Circuit. Id. Rather, it was an earlier iteration which was subsequently
  rejected. Exhibit 1, Office Action dated September 12, 2013 (“Claims 1 and 3-10 are rejected”).



  1
    False marking includes, inter alia, any entity which “uses in advertising in connection with any
  unpatented article, the word “patent” or any word or number importing that the same is patented,
  for the purpose of deceiving the public.” 35 U.S.C. § 292.
  2
    Even at the time of this filing, Defendants are still promoting the product creatine nitrate as being
  patented with an active link to their marking website which lists the ‘074 Patent. D.E. 233-3.
                                                    3
Case 0:19-cv-60505-RS Document 247 Entered on FLSD Docket 04/16/2021 Page 4 of 5




         In response, ThermoLife substantially revised this version of claim 6 to replace the
  transitional phrase “consisting essentially of” with “having the structure of” and introduced the
  chemical structure of creatine. Exhibit 2, Office Action dated April 2, 2014. This is the claim
  that was finally rejected by the Examiner and led to the appeals addressed in the Court’s Order.
  Id. Since this earlier version of claim 6 was abandoned by ThermoLife and never issued in any
  patent, the status of this claim at some random point during reexamination is irrelevant to BPI’s
  Motion for Partial Summary Judgment or the Court’s Order granting same.
  II.    CONCLUSION
         The Court’s Order granting BPI’s Motion for Partial Summary Judgment was
  unambiguous and does not require clarification. Thus, the Motion for Clarification, which was
  filed in direct violation of Local Rule 7.1(a)(3), should be denied.

  Respectfully submitted,                               Dated this 16th day of April, 2021.
                                                        KRINZMAN, HUSS & LUBETSKY
                                                        FELDMAN & HOTTE
                                                        Cary A. Lubetsky
                                                        Florida Bar No. 961360
                                                        Salvatore H. Fasulo
                                                        Florida Bar No. 143952

                                                        800 Brickell Avenue, Suite 1501
                                                        Miami, Florida 33131
                                                        Telephone: (305) 854-9700
                                                        Facsimile: (305) 854-0508
                                                        Primary email: cal@khllaw.com
                                                                        shf@khllaw.com
                                                        Secondary email: eservicemia@khllaw.com

                                                        HILLYER LEGAL, PLLC
                                                        s/ Gregory L. Hillyer
                                                        Gregory L. Hillyer
                                                        Fla. Bar No. 682489
                                                        Email: ghillyer@hillyerlegal.com
                                                        5335 Wisconsin Avenue, N.W.
                                                        Suite 440
                                                        Washington, D.C. 20015-2052
                                                        Telephone: 202-686-2884
                                                        Facsimile: 202-686-2877




                                                   4
Case 0:19-cv-60505-RS Document 247 Entered on FLSD Docket 04/16/2021 Page 5 of 5




                                                     Javier Sobrado (Fla. Bar. No. 44992)
                                                     E-mail: JSobrado@brickellip.com
                                                     THE BRICKELL IP GROUP, PLLC
                                                     1101 Brickell Ave
                                                     South Tower, Suite 800
                                                     Miami, FL 33131
                                                     Tel. 305-772-1331

                                                     Attorneys for Plaintiff BPI Sports, LLC

                                 CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing opposition to motion
  for clarification was filed via CM/ECF on April 16, 2021 and served on counsel of record.




                                                 5
